April 26, 2012




                                    JUDGMENT

                       The Fourteenth Court of Appeals
                     CONNIE VASQUEZ HARRISON, Appellant

NO. 14-10-00759-CV                       V.

                    CLIFFORD LAYNE HARRISON, Appellee
                             ____________________
      This court today heard a motion for rehearing filed by appellee, CLIFFORD
LAYNE HARRISON. We order that the motion be granted in part and overruled in part,
and that this court’s former judgment of March 13, 2012, be vacated, set aside, and
annulled. We further order this court’s opinion of March 13, 2012, withdrawn.

      This cause, an appeal from the judgment in favor of appellee, CLIFFORD
LAYNE HARRISON, signed June 21, 2010, was heard on the transcript of the record.
We have inspected the record and find the trial court erred. We therefore AFFIRM the
trial court’s divorce decree in so far as it grants the divorce, but we REVERSE the
remainder of the trial court’s divorce decree and order it severed and REMAND for
proceedings in accordance with this court’s opinion.

             We order CLIFFORD LAYNE HARRISON to pay all costs incurred in this
appeal. We further order this decision certified below for observance.